                Case 18-12456-gs       Doc 302    Entered 03/19/21 15:58:49      Page 1 of 2




 1

 2

 3

 4       Entered on Docket
         March 19, 2021
     ___________________________________________________________________
 5

 6

 7     Kevin W. Coleman (CA SBN 168538)
       Kimberly S. Fineman (CA SBN 184433)
 8     NUTI HART LLP
       411 30TH Street, Suite 408
 9     Oakland, CA 94609-3311
       Telephone: 510-506-7152
10     Email: kcoleman@nutihart.com
              kfineman@nutihart.com
11
       Attorneys for Kavita Gupta,
12      Chapter 11 Trustee

13

14

15

16                                   UNITED STATES BANKRUPTCY COURT
17                                            DISTRICT OF NEVADA
18                                                             Case No. BK-S-18-12456- GS
                                                               Chapter 11
19     In re:
                                                               ORDER APPROVING STIPULATION TO
20     DESERT OASIS APARTMENTS, LLC,                           CONTINUE HEARINGS ON PLAN
                                                               CONFIRMATION AND RELATED
21                               Debtor.                       MOTIONS
22                                                             Current Hearing Date: March 30, 2021
                                                                               Time: 1:00 p.m.
23
                                                               Proposed Hearing Date: April 30, 2021
24                                                                              Time: 9:30 a.m.

25              The Court having read and considered the Stipulation to Continue Hearings on Plan Confirmation

26    and Related Motions (the “Stipulation”) between, Kavita Gupta (“Trustee”), Chapter 11 trustee for Desert

27    Oasis Apartments, LLC (“DOA”) and Desert Oasis Investments LLC (“DOI”), The Northern Trust

28

                                                           1
             Case 18-12456-gs         Doc 302      Entered 03/19/21 15:58:49       Page 2 of 2




 1   Company (“Northern Trust”), Brad Busbin, as Trustee of the Gonzales Charitable Reminder Unitrust
 2   One (“Gonzales Trust”), Jeffrey I Golden, Chapter 11 trustee for Desert Land LLC (“Trustee
 3   Golden”), and the Office of the United States Trustee (“UST”) [Case No. 18-12456-GS, Doc. No.
 4   301; Case No. 18-12457-GS, Doc. No. 139] and for good cause appearing:
 5          IT IS HEREBY ORDERED that:
 6          1.       The Stipulation is approved in its entirety.
 7          2.       The hearings on each of the following matters currently set for March 30, 2021 at 1:00 p.m.
 8   shall be continued to April 30, 2021 at 9:30 a.m.:
 9                   a. Confirmation of the Joint Plan of Liquidation [Case No. 18-12456-GS, Doc. No. 239;
10                      Case No. 18-12457-GS, Doc. No. 116] (the “Plan”);
11                   b. Final approval of the Trustee’s disclosure statement for the Plan [Case No. 18-12456-

12                      GS, Doc. No. 243; Case No. 18-12457-GS, Doc. No. 120] (the “Disclosure

13                      Statement”); and

14                   c. Trustee Golden and Northern Trust’s motions seeking leave to cast ballots rejecting the

15                      Plan [Case No. 18-12456-GS, Doc. Nos. 250 and 271] (the “3018 Motions”).

16          3.       Northern Trust shall file its supplemental brief on or before April 2, 2021.

17          4.       The Gonzales Trust and the Trustee shall file any response to Northern Trust’s

18   supplemental brief on or before April 16, 2021.

19          5.       Northern Trust shall file any reply on or before April 23, 2021.

20          IT IS SO ORDERED.

21   Submitted by:
22

23   /s/ Kevin W. Coleman
     Kevin W. Coleman, Esq.
24
     Nuti Hart LLP
25   411 30th Street, Suite 408
     Oakland, CA 94609
26   Attorneys for Chapter 11 Trustee
     Kavita Gupta
27

28

                                                            2
